In an action to recover damages for personal injuries, the appeal is from a judgment entered on a jury verdict. Respondent, a passenger on a bus owned by the corporate appellant and operated by the individual appellant, was injured when he fell to the floor as the bus started and ■ while he was proceeding from the front toward a seat. Judgment reversed and a new trial granted, with costs to abide the event. The verdict was against the weight of the evidence. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.